Citation Nr: 1745411	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  17-15 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as due to in-service exposure to asbestos.

2.  Entitlement to service connection for right hip strain.

3.  Entitlement to service connection for left hip strain.

4.  Entitlement to service connection for right knee degenerative joint disease (DJD) (claimed as leg).

5.  Entitlement to service connection for left knee degenerative joint disease (DJD) (claimed as leg).

6.  Entitlement to service connection for diabetes mellitus.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1946 to November 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, in pertinent part, denied the Veteran's claim of entitlement to service connection for COPD.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for COPD, which he contends was due to exposure to asbestos during his military service.  Review of the available personnel records reflect that the Veteran served on active duty in the Army with a Military Occupation Specialty (MOS) as an Ordinance Technician.  In a July 2015 Statement, the Veteran indicated that he was exposed to asbestos throughout his military service and recalled having to "shake off the dusty material on a regular basis during [his] voyage from Seattle to Japan in 1947-1948 during the Christmas Holiday."  See also Board Hearing Transcript at 3-4.  Specifically, the Veteran indicated that he was transported to Japan on World War II era liberty ships and was stationed at Aberdeen Proving Grounds for training.  Id. at 4.  In the February 2017 Statement of the Case (SOC), the RO conceded a "minimal probability" that the Veteran would have been exposed to asbestos during service.  According to VA's Adjudication Procedure Manual, varieties of asbestos were used extensively in military ship construction during the World War II era.  See VBA Manual M21-1, IV.ii.2.C.2.e. (updated Nov. 2, 2016).  In light of the above, the Board finds that there is a likelihood that he was exposed to asbestos during his military service.

The claims file reflects that the Veteran has not yet been afforded a VA examination addressing this condition.  In January 2016, the Veteran was afforded a VA heart examination.  Review of the examination report reflects that the VA examiner provided a medical opinion with respect to the Veteran's COPD, indicating that the Veteran has COPD related to past smoking.  The Board finds that this medical opinion is of diminished probative value.  Although the examiner was not requested to address the Veteran's COPD, the examiner's documented opinion lacks sufficient thoroughness and detail.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (upholding Board determination that VA examination reports were more probative because they were more thorough and detailed, they discussed the conflicting opinions, and the examiners had access to the claims file).  Moreover, the examiner failed to provide an adequate rationale for his opinion; instead, simply stating that the Veteran's COPD was related to smoking without addressing the relationship, if any, of the Veteran's exposure to asbestos.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (finding that the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence).

In March 2016, the Veteran's private primary care physician, Dr. M.R., opined that, after a review of the medical records, "it is likely as not, or at least possible that his current condition is the result of/or secondary to Asbestos exposure that was sustained while on active military duty."  The Board notes that Dr. M.R.'s March 2016 statement is of diminished probative value as the private physician's opinion merely speculated that it was "at least possible" that the Veteran's COPD was a due to his in-service exposure to asbestos.  See Obert v. Brown, 5 Vet. App. 30 (1993) (finding that a medical opinion expressed in terms of "may" also implies "may or may not" and, therefore, is too speculative to establish medical nexus).

In July 2017, the Veteran's private lung specialist, Dr. F.A., opined that it is more likely that there is a direct relationship between the Veteran's COPD and his military service.  Similar the January 2016 VA examiner's statement above, the Board also finds that Dr. F.A.'s July 2017 statement is of diminished probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

As there is evidence of a current disability, as well as exposure to asbestos in service, a VA examination is necessary in order to determine the etiology of the Veteran's COPD.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the remaining service connection claims on appeal, in September 2014, the Veteran filed a Notice of Disagreement (NOD) in response to the August 2014 rating decision, which denied each of these five claims.  Review of the claims file reflects that an SOC has not yet been issued in this matter and, therefore, the Board must remand the claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SOC as to the Veteran's claims of entitlement to service connection for right hip strain, left hip strain, right knee DJD, left knee DJD, and diabetes mellitus.  Advise the Veteran and his representative of the Veteran's appeal rights.  If an appeal is perfected in this matter, the case should be returned to the Board, if otherwise in order.

2.  Schedule a VA examination to determine the etiology of the Veteran's COPD, including as due to in-service exposure to asbestos.  His claim file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's COPD was incurred in or is otherwise etiologically related to his military service.  The examiner must consider the Veteran's lay statements indicating that he was exposed to asbestos during service.  For the purposes of this opinion, the examiner should assume that the Veteran was, in fact, exposed to asbestos.

The examiner must provide a complete rationale for any opinion given.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

3.  Ensure that the requested examination report is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

4.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claims remaining on appeal.  If the issues remain denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




